
	
		I
		112th CONGRESS
		2d Session
		H. R. 5321
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Whitfield (for
			 himself and Mr. Guthrie) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 13, United States Code, to provide for the
		  more accurate and complete enumeration of members of the Armed Forces in any
		  tabulation of total population by the Secretary of Commerce, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Service Members and Communities Count Act of
			 2012.
		2.Improved
			 enumeration of members of the Armed Forces in any tabulation of total
			 population by Secretary of Commerce
			(a)In
			 generalSection 141 of title
			 13, United States Code, is amended—
				(1)by redesignating subsection (g) as
			 subsection (h); and
				(2)by inserting after subsection (f) the
			 following:
					
						(g)Effective beginning with the 2020 decennial
				census of population, in taking any tabulation of total population by States,
				the Secretary shall take appropriate measures to ensure, to the maximum extent
				practicable, that all members of the Armed Forces deployed abroad on the date
				of taking such tabulation are—
							(1)fully and accurately counted; and
							(2)properly attributed to the State in which
				their permanent duty station or homeport is located on such
				date.
							.
				(b)ConstructionThe amendments made by subsection (a) shall
			 not be construed to affect the residency status of any member of the Armed
			 Forces under any provision of law other than title 13, United States
			 Code.
			
